      Case 2:20-cv-00149-KJM-AC Document 8 Filed 05/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JASON SCOTT,                                      No. 2:20-cv-0149 KJM AC
12                       Plaintiff,
13           v.                                         ORDER
14    BARBARA ROBERTS, Judge,
15                       Defendant.
16

17          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

18   United States Magistrate Judge as provided by Local Rule 302(c)(21).

19          On March 18, 2020, the magistrate judge filed findings and recommendations, which were

20   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

21   recommendations were to be filed within fourteen days. ECF No. 5. Plaintiff has not filed

22   objections to the findings and recommendations.

23          Although it appears from the file that plaintiff’s copy of the findings and

24   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

25   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

26   of documents at the record address of the party is fully effective.

27          The court presumes that any findings of fact are correct. See Orand v. United States,

28   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed
                                                        1
      Case 2:20-cv-00149-KJM-AC Document 8 Filed 05/05/20 Page 2 of 2

 1   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
 2   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 3   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 4   supported by the record and by the proper analysis.
 5          Accordingly, IT IS HEREBY ORDERED that:
 6          1. The findings and recommendations filed March 18, 2020, are adopted in full;
 7          2. This matter is dismissed in its entirety, without leave to amend, and
 8          3. This case is closed.
 9   DATED: May 5, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
